Opinion by
Judge Blatt,
Richard A. Lauchnor (appellant) appeals here from an order of the Court of Common Pleas of Le-high County which affirmed the Department of Transportation’s six-month suspension of his license to drive a motor vehicle pursuant to Section 1547(b)(1) (i) of the Vehicle Code, 75 Pa. C.S. §1547(b)(1)(i), because of his refusal to submit to a breath test.
We need not reach the merits of the appellant’s case because the record reveals that his petition for the hearing in the lower court was not filed within thirty days of the date that notice of the suspension was mailed to him by the Department of Transportation, as required by Section 1550 of the Vehicle Code, 75 Pa. C.S. §1550. This lack of a timely appeal of the *7suspension to the lower court goes to the matter of our subject-matter jurisdiction over the present appeal, and, of course, it may be raised for the first time here. Department of Transportation, Bureau of Traffic Safety v. Ehret, 46 Pa. Commonwealth Ct. 131, 405 A.2d 1355 (1979). Accordingly, this appeal must be dismissed.
Order
And Now, this 23rd day of April, 1980, the order of the Court of Common Pleas of Lehigh County, dated September 6, 1977, in the above-captioned matter is hereby set aside and the appeal of the appellant herein, Richard A. Lauchnor, is dismissed.
President Judge Bowman did not participate in the decision in this case.